Citation Nr: 0324512	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  97-03 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for Hepatitis C.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina that granted service connection for hepatitis 
C and assigned a 10 percent evaluation, effective March 7, 
1996.  A February 1997 rating decision increased the 
evaluation to 30 percent, effective October 31, 1996.

This matter also came before the Board from a December 1997 
decision by the RO that denied the veteran's claim for TDIU.

This case was previously before the Board in May 2000 at 
which time it was remanded for additional development.


REMAND

Development of the veteran's claim was undertaken by the 
Board in December 2002 and June 2003, pursuant to authority 
provided in 38 C.F.R. § 19.9(a)(2) (2002) without remanding 
the case to the RO.  As a result, the veteran underwent a VA 
examination in June 2003 and VA outpatient treatment (OPT) 
records were obtained that were dated from August 2000 to 
February 2003.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denies appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration, and 
without having to obtain the appellant's waiver.  

These changes affect the present case because they preclude 
the Board from considering the above-referenced evidence 
prior to initial consideration by the AOJ.  

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  While correspondence from the RO dated in 
February 2001 notified the veteran of the VCAA, not all of 
the required actions imposed by the law have been 
accomplished.  Although the claims file has been in the RO's 
possession since the passage of the VCAA, the supplemental 
statements of the case (SSOC) dated in November 2000, June 
2001, and April 2002 failed to inform the veteran of the 
specific provisions of the law or associated regulations.  

Development by the RO should include a VA examination.  The 
veteran underwent a VA examination in June 2003; however, the 
report does not address many areas needed in order to 
adjudicate the claim.  As such, the veteran must be scheduled 
for another examination.  In addition, all ongoing treatment 
records for hepatitis C should be obtained.  Also in June 
2003, the veteran provided a list of health care providers 
who have treated him for hepatitis C since January 2003.  
Those records should be obtained.

The criteria by which hepatitis is evaluated was changed, 
effective July 2, 2001.  Prior to the effective date of the 
change, hepatitis was evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7345.  The change included the creation of 
Diagnostic Code 7354, which is specifically applicable to 
hepatitis C (or non-A, non-B hepatitis).  Whenever there is a 
change in regulations during the course of an appeal, the 
claim is reviewed under both the old and new criteria, in 
keeping with the United States Court of Appeals for Veterans 
Claims' (Court), mandate to have the most favorable version 
of the regulations apply to a veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  It is important to 
note that the new regulations and accompanying schedule for 
rating disabilities can be applied only as early as July 2, 
2001, as the effective date rule prevents the application of 
a later, liberalizing law to a veteran's claim prior to the 
effective date of the liberalizing law.  See Rhodan v. West, 
12 Vet. App. 55, 57 (1998).  As a result, the period prior to 
July 2, 2001, may only be evaluated under the old criteria.

A review of the record reveals that the veteran was not 
notified of the change in VA regulation nor was his claim 
considered under code 7354 in an April 2002 supplemental 
statement of the case.  These omissions must be corrected on 
remand.

Hence, for the reasons stated above, this case must be 
remanded to cure procedural error, complete additional 
development, and review of evidence initially developed by 
the Board.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to sign the necessary releases, 
allowing VA to obtain copies of medical 
records identified in his June 2003 
statement.  Any such records obtained 
should be associated with the claims 
file.  Unsuccessful attempts at procuring 
any medical records must be documented in 
writing, and the veteran notified of 
these attempts.

2.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.

3. The veteran is to be afforded a VA 
gastroenterology examination to determine 
the nature and extend of disability from 
hepatitis C.  Any tests or studies deemed 
necessary to make this determination 
should be undertaken or ordered by the 
physician.  The claims folder and a copy 
of this remand should be reviewed in 
conjunction with the examination and a 
notation should be included in the report 
to indicate that the record review took 
place.  The examiner should set forth all 
symptoms associated with the veteran's 
hepatitis.  Any liver damage noted on 
laboratory tests should be characterized 
as demonstrable, minimal, moderate, or 
marked.  With regard to each of the 
symptoms and findings listed below, the 
examiner should state whether or not the 
veteran's hepatitis is manifested by the 
following:

a)  near-constant debilitating symptoms 
(such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain);

b)  disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, 
and mental depression (note all that 
apply);

c)  episodes of several weeks duration 
aggregating three or more a year, and 
accompanied by disabling symptoms 
requiring rest therapy;

d)  incapacitating episodes (with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least four weeks, 
but less than six weeks, during the past 
12-month period;

e)  marked gastrointestinal symptoms;

f)  Marked liver damage manifested by 
liver function tests; 

g)  moderate liver damage;

h)  daily fatigue, malaise, and anorexia 
(note all that apply); and

i)  minor weight loss and hepatomegaly.

The examiner should offer an opinion as 
to whether the veteran's chronic 
hepatitis alone renders him unable to 
secure or follow substantially gainful 
employment.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issues on appeal taking into 
consideration the evidence obtained since 
an April 2002 supplemental statement of 
the case (SSOC).  In addition, the 
veteran's hepatitis must be considered 
under both the old and new criteria with 
the most favorable version applied.  The 
RO must also consider whether staged 
ratings are warranted.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




